UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6089


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES DINKINS, a/k/a Miami,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:06-cr-00309-JFM-1)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Dinkins, Appellant Pro Se.    Debra Lynn Dwyer, Robert
Reeves Harding, Assistant United States Attorneys, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James        Dinkins    seeks   to    appeal     the       district      court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion, and

its    subsequent        order   denying    his    motion        for    reconsideration.

The orders are not appealable unless a circuit justice or judge

issues      a      certificate        of        appealability.                 28     U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent     “a     substantial      showing        of     the    denial      of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,       537        U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Dinkins has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral    argument       because    the       facts    and    legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3